Title: To Thomas Jefferson from James Clark, with Gallatin’s Comment, 17 June 1801
From: Clark, James,Gallatin, Albert
To: Jefferson, Thomas


               
                  Sir.
                  Washington City 17th June 1801
               
               Its with the greatest reluctance that I am about to trouble you again on my business at the treasury office as I canot obtain Such Sattisfaction as I am entitled to I received with pleashure on the 27th of last month a letter from Albert Gallitin Esqr. informing me that my a/c would be paid at the Treasury provided the exorbitant charge heretofore made by me be reduced to a moderate price I immiadiately attended at the Office when the Secretary refered me to the comptroler for Settlement and said whatever settlement we made he would pay the money I went to the comptroler and he told me that he would pay me for each window 13 dollars and that he could not pay me any more than that sum and gave me this as the reason that the blinds were now making for the war office at that price I,l now inform you Sir. the blinds in the upper Story of the treasury meashures 38” feet 1½ Inches each window with three sets of tapes and lines the blinds in the upper Story of the war office meashures 29” feet 4½ Inches each window with two Sets of tapes and lines say @ 13 dollars each window is about 44 cents for each my charge for the treasury windows at 18 dollars for each window is about 47 cents for each foot so the difrence in the price would not pay for the extra work in the upholsterers charge for each of my windows. I do expect the lower blinds in the war office and treasury will be about the Same thing tho thats only my own opinion as I have not herd how they are to be made
               I,l now further inform you Sir. that the man who makes the blinds for the war office I believe to be a judg of the work and further Sir. I believe him to be an honest and an industrius man he at the time this work was offered to him had nothing to do and business veary dul he would not agree to do the work at the price until he had actually engaged every thing he wanted for to compleete the business at a given price then he knew how he could undertake the work and what profit or loss there would be now the thing was with me quite difrent as at that time I believe I had done every thing. that was wanting in my way at the Treasury office and had never in any one instance been asked what I should charge but genrally done the work and rendered a bill after it was done and in several instances after the bill was rendered some person would be caled in to say what the work was worth and so it was in the instance of the present work I must further inform you Sir. that at the veary time I was making those blinds the commissioners were paying common carpenters 15/ per day and I was paying for each window at the treasury 52/6 and for painting and upholsterers charge I paid 60/ for each window at the war office is paid for making each blind 20/ and for painting and upholsterers charge I think it dont exceed 41/3 for each window. the ballance of the expence is I think nearly eaqual at each place you can judg from this Statement who has the greater profit the man at the war office or myself
               I finished this work some time in the month of november last I have never been paid one cent of my a/c John T Masson Esquire of george Town directed me to sue Mr Wolcott for the money I had to go to Baltimore to do that which cost me $16:25 expences there and back the fees of two lawyers in Baltimore and other fees I suppose will amount to $40 dollars I have lost much time and been much perplext on a/c of not geting this money I am now willing to take my own charge of 18 dollars for each window or let the man that is now making blinds for the war office at 13 dollars be caled in and value them on oath this I have proposed to the comptroler which he refuses to do I want for the work no more than what it is realy worth and I think it a hardship after waiting so long that I am in a manner to be Starved to a compliance to put up with any terms that may be proposed or get nothing I hope Sir. I am not to be treated in this way, I am by some gentlemen told that its improper in me to trouble you about this business I am by others told it is not improper  however the il treatment I have received will I hope be a justification for my asking your assistance in obtaining what is justly due me
               I remain Sir. with due respect Your most obedient most humble Serveant
               
                  James Clark
               
               
                  June 18th 1801
                  The extravagant prices asked by workmen here for their work when done for the public, and an apparent combination amongst them for that purpose render it necessary that the officers appointed by law to settle accounts should be cautious in admitting any charges whatever where no previous contract has been made. In the present case it does not appear by whom precisely Jas. Clark was employed, although the Commissrs. once offered to pay him at the rate of 12 dollars. As he has thought fit to enter a suit against the late Secy. of the Treasury in his personal character, he might with propriety be left to that remedy he has chosen; but at all events he must agree to dismiss that suit before his account can be settled. The only part of the business within my immediate department is to examine whether any appropriation will cover the demand. The settling of accounts is by law exclusively vested in the Auditor & Comptroller & may with great safety be left with them in this instance. Mr Steele has informed me that he has ascertained the price of such blinds in Philada. to be 9 dollars. If Mr Clark is dissatisfied with the allowance of 13 dollars afforded to him, his remedy must be by applying to Congress.
               
               
                  
                     Albert Gallatin
                  
               
            